Case 1:19-mc-00103-MN Document 4-10 Filed 04/18/19 Page 1 of 4 PageID #: 512




                 EXHIBIT 10
Case 1:19-mc-00103-MN Document 4-10 Filed 04/18/19 Page 2 of 4 PageID #: 513




                                      AMENDMENT AGREEMENT


         AMENDMENT, dated as of December :31, 1996, to Talc Supply Agreement dated
  January 6, 1989, as heretofore amended and assigned (the "Agreement"), between
  Johnson & Johnson Consumer Products, Inc. (as successor to Johnson & Johnson
  Baby Products Company) (the "Buyer"), and RTZ America, Inc. (as successor in
  interest to Windsor Minerals Inc.) (the "Seller").

        For good and valuable consideration, the receipt of which is hereby
 acknowledged, Buyer and Seller hereby agree to and hereby amend the Agreement as
 follows:

 1.    All capitalized terms used and not defined in this Amendment shall have the
 respective meanings set forth in the Agreement.

 2.     Section 2(a) is amended by replacing the date "December 31, 1998" with the
 date" December 31, 1996".

 3.    Section 2(b) is hereby deleted in its entirety and replaced with the following:

               "The term of this Agreement shall be extended from January 1 ,
               1997 through the close of business on December 31, 1999
               (the "Additional Term"), and shall be automatically extended
               for up to two additional one-year terms, unless Seller notifies
               Buyer in writing no later than July 1, 1999 (or July 1, 2000 in
              the event the term hereof is extended for the calendar year
              2000) of its decision to terminate the term of this Agreement as
              of the end of the then-current calendar year. Prior to March
              31, 2001, if this Agreement is still in effect, Buyer shall (i) if
              requested in writing by Seller, engage in good faith
              negotiations as to extending the term of this Agreement
              beyond calendar year 2001, upon terms and conditions
              mutually acceptable to the parties, and (ii) not enter into any
              talc supply agreement with any third party for greater than 10%
              of the Talc requirements of Buyer and Johnson & Johnson
              (Canada), Inc. (" J&J Canada") in the United States and
              Canada."

4.    The first sentence of Section 3(a) is hereby deleted in its entirety and
replaced with the following:

             "Subject to the provisions of Section 3(c) hereof, Buyer shall purchase
             from Seller and shall cause J&J Canada to purchase from Seller (i)
Case 1:19-mc-00103-MN Document 4-10 Filed 04/18/19 Page 3 of 4 PageID #: 514
                                               2

               not less than 98% of the Talc requirements of Buyer and J&J Canada
               in the years 1997 and 1998 for products sold by Buyer and J&J
               Canada in the United Sta~es and Canada and (ii) not less than 90% of
               the Talc requirements of Buyer and J&J Canada in the years 1999,
               2000 and 2001 (unless this Agreement is earlier terminated in
               accordance with the terms hereof) for products sold by Buyer and J&J
               Canada in the United States and Canada."

  5.    Section 3(c)(ii) is hereby deleted in its entirely and replaced with the following:

               "During the term of this Agreement from January 1, 1999 through and
               until December 31, 2001 (or the earlier termination of this Agreement
               in accordance with the terms hereof) , Buyer shall have the right to
               purchase up to 10% of Buyer's United States and Canada cosmetic
               talc requirements from a supplier other than Seller, which supplier
               has qualified its ore source with Buyer in accordance with the
               provisions of Section 6 (a) hereof."

 6.     Section 4 is deleted in its entirety and replaced with the following:

               "The price which Buyer shall pay to Seller for the Talc purchased by
               Buyer during the Additional Term shall be as follows:

        Date of Shipment of Talc                         Price Per Metric Ton

        Calendar Year 1997                                      US$390.
        Calendar Year 1998                                      US$335.
        Calendar Year 1999                                      US$260.
        Calendar Years 2000 & 2001                              US$260


 7.     In the event of any conflict or inconsistency between the provisions of this
 Amendment and the provisions of the Agreement with respect to the matters set
 forth herein, the terms of this Amendment shall control. All references to the
 Agreement in any other agreement or document shall hereafter be deemed to refer
 to the Agreement as hereby amended. Except as expressly set forth herein, the
 terms and conditions of the Agreement are hereby ratified and confirmed in all
 respects and shall remain in full force and effect in accordance with the terms
 thereof.



                                                                                              '~
                                                                                                   .   I
Case 1:19-mc-00103-MN Document 4-10 Filed 04/18/19 Page 4 of 4 PageID #: 515
                                        3

         IN WITNESS WHEREOF, the parties hereto have caused this Amendment
  to be duly executed and delivered as of the date first above written.


  RTZ AMERICA, INC.                   JOHNSON & JOHNSON
                                          CONSUMER PRODUCTS, INC.


  By:    '1f~)
          (u.(U'iJk;L
  talcam1.doc 12103196
